Electronically Filed
                                                       Supreme Court
                                                       SCAD-14-0001039
                                                       24-OCT-2014
                                                       12:35 PM
                           SCAD-14-0001039



             IN THE SUPREME COURT OF THE STATE OF HAWAI'I


         DISCIPLINARY BOARD OF THE HAWAI'I SUPREME COURT,

                           Petitioner,



                                 vs.



                         JAMES H. FOSBINDER,

                             Respondent.




                         ORIGINAL PROCEEDING


                   (ODC 14-005-9148, 14-006-9149,

               14-007-9150, 14-008-9151, 14-009-9152)



                               ORDER
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Upon consideration of the October 9, 2014 submission by

the Disciplinary Board of the Supreme Court of the State of

Hawai'i, this court concludes attorney James H. Fosbinder is

incapacitated by reason of a physical or mental infirmity which

makes it impossible for him to defend himself adequately in

disciplinary proceedings or to continue the practice of law.

Therefore,

           IT IS HEREBY ORDERED that the September 12, 2014 order

of this court is confirmed, to wit, that attorney Fosbinder shall

remain on involuntary inactive status until further order of this
court, pursuant to Rule 2.19(c) of the Rules of the Supreme Court

of the State of Hawai'i (RSCH).

          IT IS FURTHER ORDERED that the Office of Disciplinary



Counsel shall hold all pending disciplinary proceedings against



attorney Fosbinder in abeyance until such time as attorney



Fosbinder successfully petitions this court to regain his active



license to practice law.



          IT IS FINALLY ORDERED that, although the record in the



instant proceedings are, and shall remain, confidential, this



order shall be a matter of public record, pursuant to RSCH Rule



2.22(f).



          DATED: Honolulu, Hawai'i, October 24, 2014.

                              /s/ Mark E. Recktenwald



                              /s/ Paula A. Nakayama



                              /s/ Sabrina S. McKenna 


                              /s/ Richard W. Pollack



                              /s/ Michael D. Wilson






                                  2